IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

TOMMY ALLEN KROLL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-1080

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 9, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Randall J. Etheridge, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

       The petition seeking a belated appeal of the judgment and sentence rendered on

January 28, 2016, in Escambia County Circuit Court case number 2001-CF-002663-A,

is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the

clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent him in the belated appeal authorized by this opinion.

B.L. THOMAS, OSTERHAUS, and WINSOR, JJ., CONCUR.